HAWLEY, District Judge
(after stating the facts as above). The facts set forth in the petition are not of such a character as to authorize this court to issue the writ. It is within the province of the state legislature to determine the method of procedure that should be followed in procuring the confinement of persons who have become insane to such an extent as to render them dangerous to the community, or to themselves, to be at large. If the steps provided for by the statute of the state have not been followed, the redress of persons who have been improperly confined without warrant or authority of law is by application to the courts of the state. The federal courts ought not, except in extreme cases, if at all, be called upon to interfere. Yearly all the averments in the petition are merely conclusions of law, and the petition might properly be denied because it does not state any facts which would authorize the issuance of the writ. It was never intended by congress that the courts of the United States should, by writs of habeas corpus, obstruct the ordinary administration of the criminal laws, or laws relating to the confinement of insane persons, through its own tribunals. In Ex parte Royall, 117 U. S. 241, 251, 6 Sup. Ct. 734, 740, the court, in considering the character of cases that would justify the courts of the United States by virtue of writs of habeas corpus to wrest the petitioner from the custody of the state officers, said:
“We are of opinion that, while the circuit court bas the power to do so, and may discharge the accused in advance of his trial, if he is restrained of his- liberty in violation of the national constitution, it is not bound in every ease to exercise such a power immediately upon application being made for the writ. We cannot suppose that congress intended to compel those courts, by such means, to draw to themselves, in the first instance, the control of all criminal *307Ijroseeutions commenced in state courts exercising authority within the same territorial limits, where the accused claims that he is held in custody in violation of the constitution of the United Slates. The injunction to hear the case summarily, and thereupon to dispose of the party as law and justice require, does not deprive the court of discretion as to the time and mode in which it will exert the powers conferred upon it. That discretion should be exercised in the light of the relations existing, under our system of government, between the judicial tribunals of the Union and of the stales; and in recognition of the fact that the public good requires that those relations be not disturbed by unnecessary conflict between courts equally bound to guard and protect rights secured by the constitution.”
The principles as thus announced have been followed by the supreme court in a great number of cases. Ex parte Fonda, 117 U. S. 516, 6 Sup. Ct. 848; In re Duncan, 139 U. S. 449, 11 Sup. Ct. 573; In re Wood, 140 U. S. 278,11 Sup. Ct. 738; In re Jugiro, 140 U. S. 291, 11 Sup. Ct. 770; Cook v. Hart, 146 U. S. 183, 13 Sup. Ct. 40; In re Frederich. 149 U. S. 70, 13 Sup. Ct. 793; New York v. Eno, 155 U. S. 89, 15 Sup. Ct. 30; Pepke v. Cronan, 155 U. S. 100, 15 Sup. Ct. 34; Bergemann v. Backer, 157 U. S. 655, 15 Sup. Ct. 727; Whitten v. Tomlinson, 160 U. S. 231, 16 Sup. Ct. 297. In the case last cited the court reviewed at length many of the authorities upon this subject, and it was there held that, as a general rule, the United States courts should not assume in advance that, the petitioner could not obtain all the protection to which he might be entitled in the state courts. In that case the petitioner, a citizen of Massachusetts, was arrested and extradited from the state of Massachusetts upon a warrant issued by the governor of that state on application of the governor of Connecticut, upon the ground that the petitioner had been indicted for murder in the state of Connecticut; and the petition, among other things, alleged that no indictment was ever found against him by any grand jury silling at any time within the state of Connecticut, and that the pretended indictment was found by mistake or misconception of the grand jury, and was not their true finding, and that pel itioner was not, at the time of his extradition from Massachusetts, a fugitive from justice from the state of Connecticut. The court, in passing upon these questions, said:
“Such matters are proper subjects of inquiry in tbe courts of the state, but afford no ground for interposition by the courts of the United States by writ of habeas corpus. In re Wood, 140 U. S. 278, 11 Sup. Ct. 738: In re Wilson, 140 U. S. 575, 11 Sup. Ct. 870. * * * A warrant of extradition of the, governor of a state, issued upon tlu> requisition of the governor of another state, accompanied by a. copy of an indictment, is prima facie evidence, at least, that: the accused had been indicted, and was a, fugitive from justice, and, when the court in which the indictment was found has jurisdiction of the offense (which there is nothing in this case to impugn), is sufficient to make it the duty of the courts of the United Stales to decline interposition by writ of habeas corpus, and to leave the question of the lawfulness of the detention of the prisoner in the state in which lie was indicted, to be inquired into and determined, in the first instance, by the courts of the state, which ai e empowered and obliged, equally with the courts of the United States, to recognize and uphold the supremacy of die constitution and laws of the United States. Robb v. Connolly, 111 U. S. 624, 4 Sup. Ct. 544; Ex parte Roggel. 114 U. S. 642, 5 Sup. Ct. 1148; Roberts v. Reilly, 116 U. S. 80, 6 Sup. Ct. 291; Cook v. Hart, 146 U. S. 183, 13 Sup. Ct. 40; Pearce v. Texas, 155 U. S. 311, 15 Sup. Ct. 116.
In the present case only questions of fact are presented: (1) Whether the petitioner was examined by physicians, as required by law; (2) *308whether the commitment, by virtue of which the petitioner is held, regular upon its face, is a forgery, and was procured by fraud and collusion; (3)-whether petitioner is now sane, and for that reason entitled to his discharge. The determination of these questions is exclusively within the jurisdiction of the state courts. A brief reference to some of the exceptional and urgent cases where the courts of the United States have interposed by writs of habeas corpus and discharged prisoners who were held in custody under the state authority will clearly show that this case does not fall within the exceptional class. In Re Loney, 134 U. S. 372,10 Sup. Ct. 584, a person arrested by order of a magistrate of the state, for perjury in testimony given in the case of a contested congressional election, was discharged on habeas corpus because a charge of such perjury was within the exclusive cognizance of the courts of the United States, and to permit it to be prosecuted in the state courts would greatly impede and embarrass the administration of justice in the national tribunals. In Re Neagle, 135 U. S. l, 10 Sup. Ct. 658, a deputy marshal of the United States, charged, under the constitution and laws of the United States, with the duty of guarding and protecting a judge of a court of the United States, was discharged on habeas corpus by the circuit court on the charge of homicide for the reason that the offense was committed in the performance of those duties. And in Ex parte Royall and Uew York v. Eno, supra, it was recognized that in cases of urgency, such as those of prisoners in custody by authority of a state for any act done, or omitted to be done, in- pursuance of a law of the United States, or other process of the courts of the United States, or otherwise, involving the authority and operations of the general government, or its relations with foreign nations, the courts of the United States could interpose by writ of habeas corpus. The distinction between such cases and the one under consideration is too clear to require any further discussion. Writ denied.